SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

349
CA 11-01572
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


M&T REAL ESTATE TRUST, SUCCESSOR BY MERGER TO
M&T REAL ESTATE, INC., PLAINTIFF-RESPONDENT,

                      V                                             ORDER

JAMES J. DOYLE, II, AND JIM DOYLE FORD, INC.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (JOHN K. ROTTARIS OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (HOWARD S. ROSENHOCH OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Michael
L. D’Amico, A.J.), entered June 29, 2011 in a proceeding pursuant to
RPAPL article 13. The order, among other things, granted plaintiff’s
motion for leave to enter a deficiency judgment against defendants.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 23, 2012                      Frances E. Cafarell
                                                Clerk of the Court